PER CURIAM.
Epitomized Opinion
Controversy between A. and M. Zwisler as to the proceeds of insurance policy on the life of A. J. Zwisler, the son of A. Zwisler and the husband of M. Zwisler. Both A. and M. Zwisler brought separate actions against the Aetna Co,, which company filed an interpleader, brought the money into court, was discharged from proceedings, and the cases were consolidated. By the terms of the policy the beneficiary could not be changed without the written consent of the Goodyear Tire & Rubber Co. The beneficiary was changed from M. Zwisler to A. Zwisler without this written consent. The trial court found for M. Zwisler and ordered the money paid over to her. A. Zwisler prosecuted both error and appeal. M. Zwisler contended the case is not appealable. In affirming the judgment, the Court of Appeals1 held:
1. As interpleader was a chancery proceeding before there was a statute governing it, the case is appealable.
2. Where insurance contract requires written consent of a party to change beneficiary, such change without this written consent is ineffectual.